Citation Nr: 1628822	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  09-19 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left shoulder condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from March 1974 to September 1974 and from February 1976 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for a left shoulder condition.

The Veteran expressed disagreement with the denial of this claim in an October 2003 VA Form 9.  Although it was initially unclear as to which claim the Veteran referred to, he clarified his disagreement with the March 2003 rating decision in a May 2004 VA Form 21-4138.  Thus, the Board construes the October 2003 VA Form 9 to be a valid and timely notice of disagreement (NOD).  The Veteran was furnished a statement of the case (SOC) in April 2009, and subsequently filed a timely VA Form 9 in June 2009, perfecting his appeal to the Board.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in November 2005.  A copy of the hearing transcript has been associated with the claims file.  The Board then remanded the claim in September 2009, and ultimately denied it in September 2011.  

In September 2013, however, the Veteran was notified of his opportunity to testify at an additional Board hearing and/or have his prior Board decision vacated on the grounds that the Board may have applied an invalidated rule relating to his prior Board hearing. 

Historically, the case of Bryant v. Shinseki, 23 Vet. App. 488 (2010), held that the provisions of 38 C.F.R. § 3.103 applied to Board hearings, and that a VA employee conducting a hearing had a duty to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  On August 23, 2011, VA issued a rule stating that the provisions of 38 C.F.R. § 3.103 did not apply to Board hearings.  However, VA subsequently agreed to repeal the 2011 Rule as procedurally invalid.

The Veteran was notified that his September 2011 Board decision may have applied the invalidated 2011 Rule.  In order to remedy any potential prejudice, he was giving the options of testifying at another Board hearing and having the prior decision vacated, with a new decision issued in its place.  He was also notified that, if he did not respond within 60 days, the Board will assume that he did not want a new decision.

The Veteran did not respond to the September 2013 notice letter.  However, due to a Board error, he was scheduled for a new Board hearing in Washington, D.C., on April 12, 2016.  In correspondence dated April 9, 2016, the Veteran indicated that he would not appear at the hearing.  The case was then forwarded to his representative for an Informal Hearing Presentation, which was provided in May 2016.

Although the Veteran did not respond to the September 2013 notice letter, the Board has nonetheless elected to issue a new decision regarding his claim for service connection for a left shoulder disability in order to remedy any potential prejudice or procedural error.


FINDING OF FACT

The evidence of record is at least in relative equipoise as to whether the left shoulder degenerative changes and adhesive capsulitis are etiologically related to service.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing service connection for a left shoulder condition, diagnosed as degenerative changes and adhesive capsulitis, have been met.  38 U.S.C.A. §§ 1110, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, however, the Board is granting in full the benefit sought on appeal.  Therefore, the Board need not discuss whether there has been compliance with the VCAA because any noncompliance ultimately amounted to no more than harmless error.  38 C.F.R. § 20.1102 (2015).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Applicable Law

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Certain chronic diseases, such as arthritis, if manifest to a compensable degree within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With certain chronic diseases shown as such in service (or within the presumptive period under § 3.307), as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the disease entity is established, there is no requirement of an evidentiary showing of continuity.  If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that as an alternative to the nexus requirement, service connection for a chronic disease listed under section 3.309(a) may be established through a showing continuity of symptomatology since service).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

III.  Factual Background and Analysis

The Veteran contends, in essence, that he has a current left shoulder condition as a result of three motor vehicle accidents that occurred during his periods of military service: (1) an automobile accident with a big truck; (2) a head on collision in 1976; and (3) another motor vehicle accident in 1977.

Service treatment records reflect that upon enlistment into his first period of service in January 1974, all of the Veteran's systems were found to have been "normal."  An August 1974 separation examination report also reflects all of the Veteran's systems were found to have been "normal."  In September 1976, the Veteran was seen on several occasions for low back pain after he had been involved in a motor vehicle accident approximately nine and one-half hours previously.  An assessment of a bruise to the abdomen was entered.  The Veteran was prescribed heat.  The next day, the Veteran complained of generalized aching.  On examination, there was some generalized abdominal tenderness.  An assessment of bruises secondary to an automobile accident was entered. 

In mid-September 1976, the Veteran complained of low back and abdominal pains.  In early October 1976, the Veteran stated that he had back problems, no strength, and abdominal and groin pains.  A clinical evaluation was essentially "normal."  The examiner concluded that the Veteran was magnifying his minor ailments.  The examiner noted that the Veteran was stagnant and that he lacked ambition to help himself.  In mid-October 1976 (October 12, 1976), the Veteran complained of bilateral groin pain.  In early December 1976, the Veteran complained of pain in his lower ribs, abdominal area and back.  A service examination report, dated in early May 1977, reflects that all of the Veteran's systems were found to have been "normal."  In the Notes section of the report, the Veteran indicated that he felt okay (except for his skin, sinuses, and right testicle). 

On DA Form 3082, Statement of Medical Condition, dated in August 1977, the Veteran reported that he had undergone a separation examination and that there was no change in his medical condition. 

Extensive post-service VA treatment reports from 2002 to 2004 reflect that the Veteran presented with complaints of back, neck, knee and shoulder pains as a result of the in-service motor vehicle accidents.  These reports reflect various diagnoses, which include traumatic arthritis, though no diagnoses specific to the left shoulder.

The Veteran underwent a VA examination in February 2009 for the neck, back, bilateral shoulders, and bilateral knees.  The Veteran told the examiner that the force of the head on collision he had during active service injured his knees, back, neck, and shoulders.  The examiner diagnosed residuals of neck, back, bilateral knee, and right shoulder injuries.  However, an examination of the left shoulder, including an MRI, revealed only normal findings.  After review of the claims file, the VA examiner concluded that it was as least likely as not that the Veteran's diagnosed conditions (neck, lower back, right shoulder, and bilateral knees) were related to service.  His rationale was premised on review of the claims file and his experience as a licensed medical doctor who has treated numerous joints and back injuries as well as many patients who have been in motor vehicle accidents.

Recently obtained VA treatment records dated 2011 and 2012 reflect x-ray findings of left acromial clavicular joint degenerative changes and diagnoses of adhesive capsulitis.

Taken as a whole, the Board finds that the evidence of record is at least in relative equipoise and supports the conclusion that the Veteran incurred his current left shoulder disabilities as a result of service.  The Board previously determined in September 2009 that his neck, back, right shoulder, right knee, and left knee injuries were related to service, based on the history of automobile accidents in service and the opinion of the February 2009 VA examiner.  That evidence, when viewed collectively with the Veteran's recent left shoulder diagnoses, indicates that his left shoulder is also related to his in-service accidents.  Accordingly, resolving all reasonable doubt in favor of the Veteran, service connection is warranted and the appeal is granted in full.


ORDER

Service connection for left shoulder condition, diagnosed as degenerative changes and adhesive capsulitis, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


